UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MARIE HENSLEY,                          
                 Plaintiff-Appellant,
                 v.
                                                  No. 02-1572
EASTMAN-LONG TERM DISABILITY
PLAN,
              Defendant-Appellee.
                                        
           Appeal from the United States District Court
        for the Western District of Virginia, at Abingdon.
                 James P. Jones, District Judge.
                         (CA-01-122-1)

                  Submitted: November 27, 2002

                      Decided: December 23, 2002

      Before WILKINS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John M. Lamie, BROWNING, LAMIE, & GIFFORD, P.C., Abing-
don, Virginia, for Appellant. Elizabeth S. Washko, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, P.C., Nashville, Tennes-
see, for Appellee.
2            HENSLEY v. EASTMAN-LONG TERM DISABILITY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Marie Hensley appeals the district court’s order granting Defen-
dant’s motion for summary judgment in this action under the
Employee Retirement Income Security Act of 1974 ("ERISA"). We
affirm.

   We review the district court’s grant of summary judgment de novo,
applying the same standards employed by the district court. Ellis v.
Metropolitan Life Ins. Co., 126 F.3d 228, 232 (4th Cir. 1997). The
denial of benefits under ERISA is reviewed de novo unless the plan
gives the administrator or fiduciary discretionary authority to construe
the terms of the plan or to determine whether a participant is eligible
for benefits. Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 111
(1989). If the plan confers discretionary authority, the decision is
reviewed for an abuse of discretion, and the decision will not be dis-
turbed if it is reasonable. Booth v. Wal-Mart Stores, Inc., 201 F.3d
335, 341-42 (4th Cir. 2000).

   We have reviewed the parties’ briefs, the joint appendix and the
district court’s opinion. We find that the district court’s opinion is
well-reasoned and agree that MetLife’s decision to deny Hensley ben-
efits under the Plan was reasonable and well-supported by the medical
documentation at the time of the review. Accordingly, we affirm for
the reasons stated by the district court. Hensley v. Eastman-Long
Term Disability Plan, No. CA-01-122-1 (W.D. Va. Apr. 23, 2002).
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED